     Case: 3:19-cv-00148-DMB-RP Doc #: 129 Filed: 01/15/21 1 of 2 PageID #: 1532




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION

SCOTT SOUTULLO                                                                        PLAINTIFF

V.                                                                   NO. 3:19-CV-148-DMB-RP

TYLER L. SMITH, et al.                                                            DEFENDANTS


                                             ORDER

       On August 4, 2020, United States Magistrate Judge Roy Percy issued a report and

recommendation which recommends that (1) “Tyler L. Smith, Tyler L. Smith & Associates, PLLC,

Karen Smith, Jeff Irvin, and James Irvin be DISMISSED from this action without prejudice

pursuant to Rule 4(m) due to the plaintiff’s failure to serve them with process;” (2) “Jason Shelton

be DISMISSED from this action without prejudice pursuant to Rule 41(b) due to the failure of the

plaintiff or any other defendant to prosecute their claims against Mr. Shelton by way of entry of

default and default judgment proceedings;” and (3) “Scott Soutullo be DISMISSED as a defendant

in this action [but] should remain the plaintiff … until discharged.” Doc. #120 at 5. Soutullo was

discharged as the plaintiff on August 10, 2020. Doc. #121.

       In the absence of an objection from any party, this Court “need only determine whether the

report and recommendation is clearly erroneous or contrary to law.” United States v. Alaniz, 278

F. Supp. 3d 944, 948 (S.D. Tex. 2017) (citing United States v. Wilson, 864 F.2d 1219, 1221 (5th

Cir. 1989)). Having reviewed the report and recommendation under this standard, and having

found no clear error or error of law, the Court ADOPTS the report and recommendation [120] as

the order of the Court. Tyler L. Smith, Tyler L. Smith & Associates, PLLC, Karen Smith, Jeff
     Case: 3:19-cv-00148-DMB-RP Doc #: 129 Filed: 01/15/21 2 of 2 PageID #: 1533




Irvin, James Irvin, and Jason Shelton are all DISMISSED without prejudice. Scott Soutullo is

DISMISSED with prejudice as a claimant.1

         SO ORDERED, this 15th day of January, 2021.

                                                                /s/Debra M. Brown
                                                                UNITED STATES DISTRICT JUDGE




1
 While the report and recommendation did not include a recommendation as to whether the dismissal should be with
or without prejudice, it noted that Soutullo “disavow[ed]” any interest in the interpleaded funds. Doc. #120 at 5.
Given this, the dismissal is appropriately with prejudice. See Fed. R. Civ. P. 41(b) (“Unless the dismissal order states
otherwise, … any dismissal not under this rule--except one for lack of jurisdiction, improper venue, or failure to join
a party under Rule 19--operates as an adjudication on the merits.”).

                                                           2
